Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a rotary electric machine comprising a plurality of magnetic poles to which a coil is attached, wherein a connection portion between a conductive member and a coil end of the coil is arranged in an inter-pole gap between the plurality of magnetic poles.
There are many disclosures of rotary electric machines comprising a plurality of magnetic poles to which a coil is attached, but mostly the inter-pole gap is small.  The examiner did not discover a prior art reference disclosing a connection portion between a conductive member and a coil end of the coil is arranged in an inter-pole gap between the plurality of magnetic poles.  
The applicant supportively illustrates a machine in figure 4 with appreciable inter-pole gaps PG wherein a connection portion between a conductive member(s) (items 66, 67, 68, 69 and 270) and a coil end 52 of the coil is arranged in an inter-pole gap PG between the plurality of magnetic poles.
Post et al. (U. S. Patent 10,916,976, priority dated 6/2014) teaches a fastener element that is seen to be provided for securing the core.  This is the closest reference discovered by the examiner. 
The limitations of claim 1 are considered to be non-obvious with respect to the closest related prior art.
Claims 2-14 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 18, 2022